Citation Nr: 0637509	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-19 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  The veteran 
testified before the undersigned at a Board hearing at the RO 
in January 2006.


FINDING OF FACT

Multiple sclerosis was not manifested by competent evidence 
during service or within seven years after service, and is 
not related to disease or injury or other incident in 
service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in March 2004.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  In this letter, the veteran 
also was advised to submit additional evidence to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  

Here, the noted March 2004 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, service connection is not warranted on this 
claim.  Therefore, neither the degree of disability nor the 
effective date of an award will be assigned in this case.  
Any lack of notice as to these matters constitutes harmless 
error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.  Factual Background

Review of the veteran's service medical records does not show 
complaint, treatment, or diagnosis of multiple sclerosis.  
Both his induction examination dated in December 1965, and 
his discharge examination dated in March 1968, show no 
neurologic abnormalities.  March 1966 medical records from 
boot camp show a chest x-ray, and the injection of two 
vaccines, but no light duty orders and foot examinations.

Post service, a statement from Dr. D.A. dated in July 1972 
said that a 1970 VA examination of the veteran disclosed pain 
on motion of the veteran's left eye and referred to ruling 
out neuritis, but the veteran had failed to return as 
scheduled.  Service connection for an eye disorder was denied 
by 1972 rating action.  It was held that any eye disorder 
present was unrelated to service.  There was no appeal.

Private medical records from Dr. M.J.S. between July 1988 and 
April 2004 show the veteran's treatment for symptoms 
associated with MS.

In July 1988 outpatient notes, Dr. M.J.S. referred to the 
veteran's first visit with a month-long complaint of double 
vision.  The note refers to the veteran's significant past 
neurologic history for a transient constellation of symptoms 
approximately 15 years before which consisted of paresthesias 
in the hands and lower extremities, as well as some 
difficulty walking and a band-like sensation about the 
abdomen.  That episode improved after one to two months and, 
the record says, the veteran was seen by a neurologist who 
suggested the possibility of multiple sclerosis.  The veteran 
had minimal difficulties with his gait since then.  In 
approximately 1984, the veteran suffered the onset of gradual 
double vision which cleared in approximately three weeks.  
Earlier in 1988, the veteran reported the onset of urinary 
dysfunction, intermittent sexual dysfunction, diplopia, a 
deteriorating sense of balance, and some left lower extremity 
stiffness and cramping.  The veteran reported that 
occasionally he dropped objects from his hands.  The 
impression of Dr. M.J.G. was of a possible demyelinating 
disease supported by the veteran's history of several 
discreet episodes which affected the spinal cord and brain 
stem over the past 15 years with spontaneous resolution of 
symptoms.  No evidence of optic neuritis was present.  It was 
noted that other degenerative neurologic diseases had to be 
considered, but demyelinating disease was certainly the most 
likely.  A short course of tapered oral corticosteroid 
therapy was prescribed.

Another private July 1988 medical record reveals that both 
the veteran's eye doctor and his urologist suggested he visit 
a neurologist for possible multiple sclerosis.

The clinical impression of Dr. M.J.G. ten years later, in a 
November 1998 private medical record, was that the veteran 
suffered from chronic multiple sclerosis with some continued 
exacerbations and possibly some secondary progressive 
characteristics (mild paraparesis).

Private medical records from Eye Care Specialists, who 
provided the veteran ophthalmologic treatment between July 
1988 and March 2004, repeatedly refer to the veteran's 
history of multiple sclerosis back to the 1970s and previous 
neuritis of the left eye.

A December 1998 magnetic resonance imaging (MRI) scan noted 
probable multiple sclerosis plaque in the left lower anterior 
brain stem and noted it was consistent with multiple 
sclerosis.  The osteopath who wrote the note said the veteran 
was diagnosed with multiple sclerosis 27 years before.

A February 2001 private medical record reflects the veteran's 
symptoms in his hips and legs.  It was noted he had a feeling 
that he lost control and that his legs felt like rubber after 
prolonged activity.

An October 2001 private MRI scan of the brain showed a 
moderate amount of focal and confluent signal alteration 
identified in the periventricular white matter.  It was noted 
this was in keeping with a demyelinating process such as 
multiple sclerosis.  However, there was no abnormal contrast 
enhancement noted to suggest the presence of an active 
process.

A May 2002 private medical record reflects more complaints of 
leg weakness and the impression of Dr. M.J.G. that the 
veteran's multiple sclerosis was relapsing.  

A December 2003 MRI scan of the brain shows demyelinating 
plaques of multiple sclerosis and multiple bilateral small 
chronic cerebral infarcts.

Private hospital records dated in December 2003 reflect the 
veteran's admission for chest pain and shortness of breath.  
A past history of multiple sclerosis, and an impression of 
multiple sclerosis, were noted.  

A March 2004 private medical record notes the veteran was now 
on disability.  It was noted he was off work and helped at 
home with some light chores.  It also was noted that he 
needed to rest for 10 to 30 minutes before restarting 
activity.  The nature of the disability is not disclosed nor 
is it clear whether it is permanent or temporary disability 
and whether awarded by Social Security or a former employer.  

In January 2006, the veteran testified that he was first 
diagnosed with multiple sclerosis about 1973 by Dr. S.R.  He 
said no records were available from Dr. S.R. because they 
were all shredded.  He located Dr. S.R. about six months 
before the hearing, but the doctor did not provide a 
statement because the events were too long ago (Tr. at 3-4).  
The veteran said he first consulted Dr. S.R. when, over a 
period of months, he lost all dexterity in his hand and could 
not button his shirt or write his name.  This occurred after 
numbness in his legs for which he saw a chiropractor.  When 
the numbness went into his hands, his chiropractor 
recommended that he consult Dr. S.R., a neurologist (Tr. at 
6).  The veteran said he saw Dr. S.R. at Mercy Hospital in 
Wilkes Barre, Pennsylvania, but that outpatient records were 
not recorded then and a MRI scan was not yet invented (Tr. at 
7).  The veteran testified that Dr. S.R. treated him with a 
tapering dose of Predisol which took care of his symptoms for 
several years (Tr. at 8-9).  About three years later he 
developed double vision and he was prescribed special glasses 
with a prism that helped to correct his vision problem which 
the doctor, he said, attributed to multiple sclerosis (Tr. at 
9).  The veteran said this doctor's office too had discarded 
or shredded his old records.  The veteran had a second double 
vision episode in 1987.  In the interim he had trouble with 
his legs and with his balance (Tr. at 10-11).  He also 
testified that he was currently receiving treatment for 
multiple sclerosis from a private physician, Dr. M.J.G., who 
had been treating him since 1987 (Tr. at 11, 13).  Beside the 
two double vision complaints, the veteran said he had 
enlarged optic nerves and that he had been checked for 
glaucoma (Tr. at 13-14).  

The veteran testified that in service his legs "turned to 
concrete" in basic training and that he was unable to march.  
He was placed on mess duty and ordered special boots.  Within 
about three weeks, his legs started coming back and the 
veteran said he resumed walking correctly before the boots 
were provided.  He had no further problems until late June 
1966 when he had some leg pain during infantry training.  
While serving later in the Republic of Vietnam he said he had 
more foot problems, mainly tingling and numbness.  He said he 
did not go to any clinic for this complaint and thought he 
was simply out of condition.  (Tr. at 14-15).


III.  Legal Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  A disorder may be service connected if 
the evidence of record reveals that the veteran currently has 
a disorder that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2006); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97 (emphasis added).  For showing chronic disease in 
service, a combination of manifestations sufficient to 
identify the disease entity is required, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2006).

Multiple sclerosis is presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within seven 
years of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2006); see 
38 U.S.C.A. § 1101(3) (West 2002); and 38 C.F.R. § 3.309(a) 
(2006).

The Board notes that the minimum rating for multiple 
sclerosis pursuant to the rating schedule is 30 percent.  See 
38 C.F.R. § 4.124a Diagnostic Code (DC) 8018 (2006).  Thus, 
positive identification of manifestations of multiple 
sclerosis within seven years of the date of separation from 
service, in this case March 1975, would serve to establish 
service connection on a presumptive basis for multiple 
sclerosis.

The Board has reviewed the evidence of record and determined 
that service connection for multiple sclerosis on a 
presumptive basis, by manifesting within seven years of 
discharge, or otherwise on a direct basis, is not warranted.  
While the veteran currently is diagnosed with multiple 
sclerosis, there is little evidence to support his claim that 
his multiple sclerosis developed in 1972 or 1973, and thus 
within the seven-year presumptive period after discharge, or 
that symptoms were present during boot camp in 1966.  

As noted above, the veteran's service medical records were 
negative for any neurological complaints.  Further, though he 
testified that he needed special boots and had to be placed 
on light duty during boot camp because he could not march, 
the only medical records in the file from his first weeks in 
service relate to the provision of a chest x-ray and two 
vaccines.  The Board finds that a suggestive link between the 
veteran's multiple sclerosis and boot camp is unpersuasive 
since the suggestion is speculative at best and unsupported 
by service medical records.  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Multiple record references to the veteran's diagnosis of 
multiple sclerosis by Dr. S.R. in 1972 or 1973, including the 
veteran's testimony in his Travel Board hearing, are only 
supported by references generated by the veteran's narrative 
or memory.  There are no medical facts which support that the 
veteran was diagnosed with multiple sclerosis within seven 
years of his discharge from service in March 1968, or by 
March 1975.  The veteran testified this was because medical 
records belonging to Dr. R.S., to the hospital where Dr. R.S. 
treated him as an outpatient, and to the optometrist who 
first treated his double vision in 1975 or 1976, were all 
shredded or disposed of due to the passage of time.  

The veteran certainly is capable of providing evidence of 
symptomatology, but a lay person is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  Robinette v. Brown, 8 Vet. 
App. 69, 74 (1995). 

The Board emphasizes that the veteran's veracity is not at 
issue here; his sincerity is clear, but the determination in 
this case is a medical one that must be based upon the 
professional evidence of record, rather than lay opinion.  
Here there is no objective competent evidence of the onset of 
multiple sclerosis in service or within 7 years following 
separation.  Appellant has provided history to the effect 
that multiple sclerosis was suggested with in 7 years of 
service.  This is not, however, otherwise confirmed, and in 
fact the first actual treatment of multiple sclerosis is many 
years later, in the 1980's.  While there is history dating 
the multiple sclerosis back "approximately 15 years" there 
is no evidence of treatment at any time prior to the 1980's.  
It is concluded, therefore, that the evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.

In sum, the preponderance of the evidence is against the 
claim for service connection for multiple sclerosis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for multiple sclerosis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


